Citation Nr: 0122938	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  97-22 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension 
with angina and cardiomyopathy, currently evaluated as 30 
percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel



INTRODUCTION

The veteran reportedly had over 18 years of active military 
service ending in June 1967 and subsequent service with the 
reserves ending in November 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was previously before the Board, and 
the appeal as to both issues was denied by the Board in a 
January 28, 2000, decision.  The veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order dated January 29, 2001, 
the Court granted a Joint Motion for Remand and to Stay 
Further Proceedings (Joint Motion) and vacated the Board's 
January 28, 2000, decision.  The Order also remanded the case 
to the Board for further action pursuant to the Joint Motion. 


REMAND

The Joint Motion noted that a VA social and industrial survey 
had been conducted, but cited a lack of assessment of the 
veteran's employment history and educational and vocational 
attainment.  The Joint Motion also noted that VA medical 
examinations had been conducted.  However, it was pointed out 
that none of the examinations had included a discussion by 
the examiner as to the extent of impairment due to the 
service-connected disabilities.  For these reasons, the case 
must be remanded for further development. 

Additionally, as the RO is no doubt aware, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has also now issued final rules to amend adjudication 
regulations to implement the provisions of VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Review of the claims file and action to ensure 
compliance with the notice and assistance provision of this 
new law is appropriate in view of the need for additional 
action as discussed above. 

For the reasons stated above, this case is REMANDED for the 
following actions:

1.  The RO should review the claims file 
and take all necessary steps to ensure 
compliance with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations.  The RO's actions should 
include, but not be limited to, obtaining 
any pertinent VA and private medical 
treatment records not already associated 
with the claims file.

2.  The veteran should be scheduled for a 
VA cardiovascular examination by an 
appropriate specialist to determine the 
current severity of his service-connected 
hypertension with angina and 
cardiomyopathy as well as the impact of 
this disability on his ability to 
maintain substantially gainful 
employment.  The claims folder must be 
made available to the examiner for review 
in connection with the examination.  If 
medically feasible, appropriate special 
tests, including an exercise tolerance 
test, should be conducted to allow for 
evaluation of this disability under 
applicable diagnostic criteria.  All 
clinical and special test findings should 
be clearly reported in keeping with 
applicable diagnostic criteria.  The 
examiner should also an opinion as to the 
limitation of activity resulting from the 
veteran's hypertension with angina and 
cardiomyopathy as well as the effect this 
disability has on his ability to secure 
or follow a substantially gainful 
occupation.  

3.  The veteran should be scheduled for a 
VA audiological examination by an 
appropriate specialist to determine the 
impact of his service-connected bilateral 
hearing loss and tinnitus on his ability 
to maintain gainful employment.  The 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should then provide an opinion as to what 
effect the veteran's bilateral hearing 
loss and tinnitus have on his ability to 
secure or follow a substantially gainful 
occupation.

4.  After completion of the above, the RO 
should conduct a detailed social and 
industrial survey based on a detailed 
investigation as to the effect of the 
veteran's service-connected disabilities 
on his ability to secure or follow a 
substantially gainful occupation.  The 
claims file must be made available to the 
examiner for review in connection with 
the survey.  The survey report should 
include a detailed discussion of the 
veteran's educational and employment 
background and should relate the 
veteran's occupational and educational 
history to his service-connected 
disabilities. 

5.  After completion of the above, the RO 
should review the expanded record and 
determine whether a higher disability 
rating is warranted for the veteran's 
hypertension with angina and 
cardiomyopathy and also whether the 
veteran is entitled to a total disability 
rating based on individual 
unemployability due to his service-
connected disabilities.  With regard to 
the total rating claim, if the percentage 
requirements of 38 C.F.R. § 4.16(a) are 
not met, the RO should consider the claim 
under 38 C.F.R. § 4.16(b).  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to assist the veteran and to 
ensure an adequate record for appellate review.  The veteran 
and his representative have the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 and Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



